Citation Nr: 0335959	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-22 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
stomach ulcer with irritable bowel condition.


REPRESENTATION

Appellant represented by:	Nevada Office of Veteran 
Services


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran retired in December 2000, after more than 29 
years of active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which granted service connection and assigned a 10 percent 
rating for stomach ulcer with irritable bowel condition, 
effective from January 1, 2001 (or one day after the 
veteran's retirement from service).  The veteran appeals for 
the assignment of a rating in excess of 10 percent.  

As detailed below, the competent medical evidence reflects 
that the veteran has experienced rectal bleeding due to 
hemorrhoids since his active military service.  Thus, a claim 
of service connection for this disability is clearly raised 
by the record.  However, it does not appear that the RO has 
ever adjudicated such a claim.  Accordingly, it is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence tends to show that the 
veteran's symptoms of rectal bleeding and anemia are due to 
nonservice-connected hemorrhoids, and not his service-
connected stomach ulcer with irritable bowel condition.

3.  The competent medical evidence does not show that the 
service-connected stomach ulcer is active or manifest by more 
than mild symptoms; it is not productive of recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration, or with continuous moderate 
manifestations; his irritable bowel condition is the 
predominant disability but it is not manifest by severe 
disturbances of bowel function, with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.

4.  The regulations provide that ratings under diagnostic 
codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other and the 
severity of the overall disability picture from a history of 
gastric ulcer and irritable bowel syndrome is not more than 
moderate in degree.    


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for the veteran's service-connected stomach ulcer with 
irritable bowel condition are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.114, Diagnostic Codes 7305 and 7319 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Here, the RO advised the veteran of the evidence necessary to 
substantiate his claim by various documents such as 
correspondence dated in March 2001, the November 2001 rating 
decision, and the October 2002 Statement of the Case (SOC).  
In essence, these documents summarized what was necessary to 
establish entitlement to a rating in excess of 10 percent for 
the veteran's service-connected stomach ulcer with irritable 
bowel condition, requested that the veteran identify any 
pertinent medical records, indicated VA would obtain any such 
records he identified, and notified him of the RO's efforts 
to obtain such records.  Moreover, the March 2001 
correspondence specifically informed him of VA's enhanced 
duties to assist and notify pursuant to the VCAA.  In 
pertinent part, this correspondence specifically identified 
for the veteran what information and evidence he was 
responsible for, to include providing names, dates, and 
approximate time periods relating to any medical records or 
other relevant evidence that might be available, and he was 
informed of the responsibilities of VA in obtaining any 
evidence that was identified.  Further, the October 2002 SOC 
included the regulatory criteria for higher disability 
ratings for the service-connected stomach ulcer with 
irritable bowel syndrome.  Thus, he was notified that he had 
to present competent medical evidence that he satisfied the 
higher criteria to prevail in his appeal.  The SOC also 
included a summary of the pertinent regulatory provisions of 
38 C.F.R. § 3.159 regarding the enhanced duties to assist and 
to notify.  In light of the foregoing, the Board finds that 
the veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Therefore, there is no further duty to notify.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Regarding VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  In addition, the veteran was accorded a VA 
gastroenterology examination in May 2001, and he has not 
indicated that the service-connected stomach ulcer with 
irritable bowel condition has increased in severity since 
that examination.  Thus, the Board concludes that the duty to 
assist has been satisfied.

In making the above determination, the Board was cognizant of 
the fact that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. (PVA) v. Secretary of 
Veterans Affairs, 345 F. 2d 1334 (Fed. Cir. 2003).  However, 
in the instant case the Board notes that the veteran's claim 
has been in adjudicative status for several years, and that 
he was first informed of the VCAA's enhanced duties to assist 
and notify by the March 2001 correspondence.  As such, the 
veteran was accorded more than the statutory one year period 
in which to present evidence in support of his claim prior to 
the Board's adjudication in this case.  Further, the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations when it adjudicated the 
claims below, and the Board will do the same.  The veteran 
has been contacted on numerous occasions by the RO and 
provided ample opportunity to provide additional information 
concerning the possibility that there may be additional 
evidence relevant to his claim.  Thus, there has been no 
prejudice to the veteran that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.


Background.  The veteran essentially contends that his 
service-connected stomach ulcer with irritable bowel 
condition warrants a 30 percent rating.  He maintains that 
his symptoms include blood in the stool, anemia, stomach 
pain, and "no notice" diarrhea.  Further, he emphasized 
that he passed out in March 1990 and March 1994 due to a lack 
of blood, and that his hospitalization in March 1994 was for 
a bleeding ulcer.

Service connection was established for the veteran's stomach 
ulcer with irritable bowel condition by a November 2001 
rating decision, effective from January 1, 2001.  As detailed 
in this decision, the veteran's service medical records 
reflect treatment on various occasions for gastrointestinal 
problems, to include rectal bleeding.  For example, records 
dated in February and March 1990 show treatment for anemia, 
with a previous history in March 1989.  A barium enema 
conducted in March 1990 showed good visualization of the 
colon by air and barium.  No constricting or obstruction 
lesions, manifestations or inflammatory disease process or 
significant diverticulae were present.  The haustrations and 
cecum were adequately demonstrated.  On two of the many films 
obtained in the hepatic flexure area there was a small, maybe 
2 mm, smoothly marginated filling defect-like shadow.  It was 
opined that this had the appearance of a small benign polyp.

Additional medical records dated in March 1994 confirm that 
the veteran was hospitalized for gastrointestinal bleeding.  
At that time, it was noted that he had a history of an 
episode of flu-like syndrome with the use of aspirin, 
Dimetapp, followed by the onset of anemia, 4 years earlier.  
It was also noted that flexium sigmoidoscopy and barium enema 
were normal at that time.  Since then, the veteran had done 
well, and no gastrointestinal symptoms had been prevalent.  
Nevertheless, 2 weeks earlier he had a normal physical 
examination at which he was told his blood count was 
"minimally low."  He subsequently became progressively 
weak, and developed flu syndrome again.  

On his admission examination, the veteran was found to be 
slightly pale, but in no acute distress.  His abdomen was 
soft, but bowel sounds were normal.  Neither his liver nor 
his spleen were enlarged.  Lower quadrant was completely 
negative.  Impression was recurrent gastrointestinal bleed, 
probably aspirin induced gastritis versus ulcer.  

Thereafter, a biopsy was conducted of the duodenum and 
antrum.  The duodenal biopsies resulted in a diagnosis of 
non-specific moderate chronic duodenitis, while the antral 
biopsy resulted in a diagnosis of non-specific mild to 
moderate lamina proprial inflammation.  

During this hospitalization, while the veteran was on active 
duty, he also underwent an upper endoscopy, which resulted in 
a post-operative diagnosis of duodenal ulcer, mild gastritis.

Subsequent service medical records dated in May 1999 note 
that the veteran had irritable bowel syndrome, since 
childhood, but that it was not limiting, and that it was 
well-controlled.  In addition, it was noted that he had a 
recurrent history of rectal bleeding since February 1990, and 
that he had been seen on numerous occasions therefor.  It was 
opined that this was likely due to fissures.  Nevertheless, 
no medical evaluation board was needed at that time, even 
though the condition was not resolved.

Service medical records from June 2000 reflect that the 
veteran underwent colonoscopy with biopsy and 
esophagogastroduodenoscopy (EGD) with biopsy the prior month, 
due to complaints of bright red blood per rectum.  On work-up 
he was found to have heme positive stools as well, and it was 
felt that his bleeding was most likely due to hemorrhoids, 
but it was determined that an endoscopy was warranted to 
investigate the heme positive stools.  Further, it was noted 
that the veteran gave a significant history of peptic ulcer 
disease with asymptomatic bleeding ulcer in the past.  
Therefore, an EGD was also planned to rule-out the source of 
his heme positive stools.  Postoperative diagnosis was 
proctitis, gastritis, duodenitis, esophagitis, and rectal 
polyps.

Following his retirement from active military service in 
December 1999, the veteran underwent multiple VA medical 
examinations in May 2001, including a gastroenterological 
examination.  At the gastroenterological examination, it was 
noted that the veteran's chief complaint was a history of 
bleeding ulcer in 1994.  Further, he reported that, at 
present, he was experiencing some epigastric pain usually 
postprandially.  He denied any heartburn or reflux symptoms, 
odynophagia, dysphagia, weight loss, or loss of appetite.  In 
addition, there was no ingestion of aspirin or nonsteroidal 
ant-inflammatory agents.  Nevertheless, he reported that he 
had noticed bright red blood in the stool after having a 
bowel movement, usually after he ate.  He also reported that 
he was told he had irritable bowel syndrome.  He denied any 
melanotic stool or hematemesis, and there was no abdominal 
pain or distention.

On examination, the veteran was found to be fairly developed 
and nourished.  His abdomen was found to be soft, non-tender.  
No hernia were noted, and no masses were present.  Further, 
there was no hepatosplenomegaly, no ascites or collateral 
circulation.  Bowel sounds were present.  In addition, it was 
noted that the veteran's June 2000 endoscopy was reviewed, 
and that it revealed normal upper endoscopy without any 
evidence of ulcer.  Moreover, colonoscopy revealed a 1 cm 
size polyp removed with no colonic mucosal disease noticed.

Based on the foregoing, the examiner opined that the 
veteran's post-prandial diarrhea was secondary to irritable 
bowel syndrome or gastric colic reflux; that the bright red 
blood in the stool was possibly secondary to internal 
hemorrhoids; and that there was no evidence of active ulcer 
disease, but possibly secondary to non-ulcer dyspepsia.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In evaluating the veteran's service-connected stomach ulcer 
with irritable bowel syndrome, the RO has considered the 
criteria found at 38 C.F.R. § 4.114, Diagnostic Code 7305 for 
duodenal ulcer and 7319 for irritable colon syndrome.

Under Diagnostic Code 7305, a 10 percent rating is warranted 
for ulcer disease when it is characterized as mild, with 
recurring symptoms once or twice yearly.  A moderate ulcer, 
with recurring episodes of severe symptoms two or three times 
a year averaging ten days in duration, or with continuous 
moderate manifestations, warrants a 20 percent evaluation.  A 
40 percent evaluation is warranted when the ulcer is 
moderately severe, with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  Finally, a duodenal ulcer warrants a 60 
percent evaluation when it is severe, causing pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health. 

Under Diagnostic Code 7319, a noncompensable (zero percent) 
evaluation is assigned for mild disability with disturbances 
of bowel function with occasional episodes of abdominal 
distress.  A 10 percent rating is assigned for moderate 
symptoms, with frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating is assigned when the 
condition is severe, with diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress.

The regulations also provide that ratings under diagnostic 
codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. 
§ 4.114.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
an initial rating in excess of 10 percent for his service-
connected stomach ulcer with irritable bowel condition.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, Nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
See also 38 C.F.R. § 3.159(a)(1).

As an initial matter, the Board notes that the veteran has 
emphasized that he continues to experience symptoms of rectal 
bleeding and anemia.  However, the competent medical evidence 
tends to show that these symptoms are due to nonservice-
connected hemorrhoids, and not his service-connected stomach 
ulcer with irritable bowel condition.  The evidence in 
support of such a finding includes the service medical 
records dated in May 1999 and June 2000, as well as the May 
2001 VA gastroenterology examination.  Consequently, these 
symptoms cannot be taken into consideration when evaluating 
the severity of the service-connected stomach ulcer with 
irritable bowel condition.  Nevertheless, as stated in the 
Introduction, the Board does find that the record does raise 
a claim of service connection for hemorrhoids, and this 
matter has been referred to the RO for appropriate action.

With respect to Diagnostic Code 7305, the Board finds that 
the competent medical evidence does not show that the 
service-connected stomach ulcer is manifest by a moderate 
ulcer, with recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration, or with 
continuous moderate manifestations.  At the time of the May 
2001 VA gastroenterology examination, he complained of 
epigastric pain but denied any heartburn or reflux symptoms.  
Further, the May 2001 VA examiner stated that the June 2000 
endoscopy showed normal upper endoscopy, without any evidence 
of ulcer.  The examiner specifically concluded that there was 
no evidence of active ulcer disease following examination of 
the veteran.  There are no medical records showing treatment 
for recurring episodes of ulcer disease or more than moderate 
symptoms attributed to such during the period of time in 
question.  Consequently, the Board concludes that there are 
no distinctive periods where he veteran met or nearly 
approximated the criteria for a rating in excess of 10 
percent under Diagnostic Code 7305.

The Board further finds that the competent medical evidence 
does not show that the service-connected irritable bowel 
condition is manifest by severe disturbances of bowel 
function, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
The Board acknowledges that the veteran has complained of 
"no notice" diarrhea, as well as epigastric pain at the May 
2001 VA gastroenterology examination, usually postprandially.  
Nevertheless, he also denied any heartburn or reflux 
symptoms, odynophagia, dysphagia, weight loss, loss of 
appetite, as well as any melanotic stool or hematemesis.  
Based on a thorough review of the competent medical evidence, 
the Board finds that the severity of the service-connected 
disability is adequately reflected by the current rating of 
10 percent under Diagnostic Code 7319, which corresponds to 
moderate symptoms, with frequent episodes of bowel 
disturbance with abdominal distress.  The competent medical 
evidence shows no distinctive periods where he met or nearly 
approximates the criteria for a rating in excess of 10 
percent under Diagnostic Code 7319.

The Board is cognizant of the fact that service connection is 
in effect for two gastrointestinal diagnoses: gastric ulcer 
disease and irritable bowel syndrome.  However, as noted 
above, the regulations provide that ratings under diagnostic 
codes 7305 and 7319 will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  Here, the 
veteran does not have an active ulcer and there is no 
competent evidence to show that a stomach ulcer has been 
manifested by more than mild symptoms in recent years.  It is 
apparent that the veteran's irritable bowel syndrome is the 
predominant disability, as it is manifested by diarrhea, but 
it is not productive of more than moderate symptoms.  The 
overwhelming weight of the competent medical evidence shows 
that the veteran's symptoms of rectal bleeding and anemia are 
due to nonservice-connected hemorrhoids, and not his service-
connected stomach ulcer or irritable bowel condition.  The 
Board also finds that, with such few symptoms and in the 
absence of any objective evidence of impairment, the severity 
of the overall disability picture (from a history of gastric 
ulcer and irritable bowel syndrome) does not warrant 
elevation to the next higher evaluation.  See 38 C.F.R. 
§ 4.114.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
stomach ulcer with irritable bowel condition.  Thus, the 
Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

In making the above determination, the Board notes that it 
took into consideration the applicability of "staged 
ratings," pursuant to Fenderson, supra.  However, the record 
does not contain any competent medical evidence showing any 
distinctive periods for which the severity of the veteran's 
service-connected stomach ulcer with irritable bowel 
condition met or nearly approximated the criteria necessary 
for a disability rating in excess of 10 percent.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
stomach ulcer with irritable bowel condition is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



